Case: 2:20-cv-04393-EAS-CMV Doc #: 29 Filed: 09/13/21 Page: 1 of 5 PAGEID #: 186




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION


BRIAN MIECZNIKOWSKI,

               Plaintiff,
                                                     Case No. 2:20-cv-4393
       v.                                            JUDGE EDMUND A. SARGUS, JR.
                                                     Magistrate Judge Chelsey M. Vascura

JIM G. VELIO, et al.,

               Defendants.

                                   OPINION AND ORDER

       This matter is before the Court on Plaintiff Brian Miecznikowski’s Motion to Dismiss

Defendants’ Counterclaims under Federal Rule of Civil Procedure 12(b)(6). (“Mot. to Dismiss,”

ECF No. 7.) Defendants Jimmy V, LLC and Jim Velio filed a response in opposition (“Resp. in

Opp’n,” ECF No. 10) and Plaintiff replied (“Reply in Support,” ECF No. 12). For the following

reasons, the Court GRANTS Plaintiff’s motion.

                                         I. Background

       Plaintiff Brian Miecznikowski filed this action on August 27, 2020 against Defendants

Jimmy V, LLC and Jim Velio (collectively, “Defendants”) alleging violations of the FLSA and

Ohio wage law. (Compl., ECF No. 1.) Defendant Jimmy V, LLC (“Jimmy V’s”) is a restaurant

located in Columbus, Ohio owned by Defendant Velio. (Id. ¶ 15; Counterclaim, ECF No. 2 ¶ 2.)

Plaintiff alleges that he worked as a general manager for Jimmy V’s. (Compl. ¶ 15.)

       On November 11, 2020, Defendants filed an answer and four counterclaims, two for beach

of contract and two for promissory estoppel. (Counterclaim ¶¶ 19–39.) Defendants claim that, at

the time of his alleged employment at Jimmy V’s, Plaintiff worked full time as a real estate agent.



                                                1
Case: 2:20-cv-04393-EAS-CMV Doc #: 29 Filed: 09/13/21 Page: 2 of 5 PAGEID #: 187




(Id. ¶ 7.) Defendants allege that Plaintiff approached Defendant Velio about purchasing Jimmy

V’s in February of 2017 and that the parties reached an agreement to purchase the restaurant for

$425,000. (Id. ¶¶ 7–8.) In connection with that agreement, Defendants allege, Plaintiff began

inspecting the building and providing remodeling estimates for the “upstairs and downstairs” of

Jimmy V’s. (Id. ¶ 10–11.) They claim that Plaintiff started reconstructing the second floor of the

restaurant and that he “demolished the entire second floor and never repaired any of the work,

ultimately leaving it uninhabitable.” (Id. ¶ 18.)

       Defendants’ first counterclaim alleges that Plaintiff breached the contract to purchase

Jimmy V’s by failing to purchase Jimmy V’s. (Id. ¶¶ 19–22.) Defendants’ second counterclaim

alleges that Plaintiff breached the contract to purchase Jimmy V’s by starting construction on the

second floor but ultimately failing to repair the second floor. (Id. ¶¶ 23–26.) Defendants third and

fourth counterclaims allege promissory estoppel as alternative theories of liability on the two

breach of contract claims. (Id. ¶¶ 27–39.)

                                      II. Standard of Review

       To survive a motion to dismiss under Rule 12(b)(6), “a complaint must contain sufficient

factual matter, accepted as true, to ‘state a claim to relief that is plausible on its face.’” Ashcroft

v. Iqbal, 556 U.S. 662, 677–78 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570

(2007)). “A claim has facial plausibility when the plaintiff pleads factual content that allows the

court to draw the reasonable inference that the defendant is liable for the misconduct alleged.” Id.

Furthermore, “[a]lthough for purposes of a motion to dismiss [a court] must take all the factual

allegations in the complaint as true, [it][is] not bound to accept as true a legal conclusion couched

as a factual allegation.” Id. at 677–79 (quoting Twombly, 550 U.S. at 556) (internal quotations

omitted).




                                                    2
Case: 2:20-cv-04393-EAS-CMV Doc #: 29 Filed: 09/13/21 Page: 3 of 5 PAGEID #: 188




                                            III. Analysis

       Plaintiff moves to dismiss all four of Defendants’ counterclaims under Fed. R. Civ. P.

12(b)(6) for failure to state a claim. (Mot. to Dismiss at 4–9.) Plaintiff argues that Defendants’

two counterclaims for breach of contract fail because Defendant has not alleged sufficient facts to

conclude that the agreement allegedly reached between Plaintiff and Defendant Velio complied

with the statute of frauds. (Id.) Plaintiff argues that that Defendants’ two counterclaims for

promissory estoppel also fail because Defendants’ allegations are insufficient to meet the narrow

exception for permitting a promissory estoppel claim to proceed when an agreement is subject

to—and fails to satisfy—the statute of frauds. (Id. at 6–9.)

       Defendants respond by first withdrawing their two counterclaims for breach of contract,

acknowledging that they do not have evidence to prove that the alleged agreement for Plaintiff to

purchase Jimmy V’s complied with the statute of frauds. (Resp. in Opp’n at 4.) Defendants argue

that their promissory estoppel counterclaims are sufficiently pleaded and allow them to pursue

equitable remedies based on their reliance on Plaintiff’s words and conduct. (Id. at 5.)

       Ohio’s codification of the statute of frauds states that “[n]o action shall be brought whereby

to charge the defendant, . . . upon a contract or sale of lands, . . . unless the agreement upon which

such action is brought, or some memorandum or note thereof, is in writing and signed by the party

to be charged therewith . . . .” Ohio Revised Code § 1335.05. “Agreements that do not comply

with the statute of frauds are unenforceable.” Olympic Holding Co. v. ACE Ltd., 909 N.E.2d 93,

99 (Ohio 2009) (citation omitted). Defendants do not dispute that the alleged agreement between

Plaintiff and Defendant Velio was subject to the statute of frauds—as an agreement for the sale of

real property—and that they do not have evidence of a written agreement signed by Plaintiff. They

have therefore withdrawn their claims for breach of contract.




                                                  3
Case: 2:20-cv-04393-EAS-CMV Doc #: 29 Filed: 09/13/21 Page: 4 of 5 PAGEID #: 189




       The doctrine of promissory estoppel is an exception to the statute of frauds. Spectrum

Benefit Options, Inc. v. Med. Mut. of Ohio, 880 N.E.2d 926, 937 (Ohio Ct. App. 2007). “Under

this exception, a promise that the promisor should reasonably expect to induce action or

forbearance on the part of the promisee and that does induce the action or forbearance ‘is

enforceable notwithstanding the Statute of Frauds if injustice can be avoided only by enforcement

of the promise.’” Id. (citation omitted). Ohio courts only apply the promissory-estoppel exception

to the statute of frauds in “narrow circumstances.” Id. That is because the promissory-estoppel

exception would swallow the statute of frauds if a party could simply maintain a promissory

estoppel claim any time an agreement subject to the statute of frauds is not reduced to a signed

writing. Columbus Trade Exch., Inc. v. AMCA Int’l Corp., 763 F. Supp. 946, 955 (S.D. Ohio

1991). Thus, to maintain a promissory estoppel claim on a promise subject to the statute of frauds,

a party must meet two requirements. First, the party must plead promissory estoppel as a separate

cause of action. Spectrum Benefit Options, 880 N.E.2d at 937. That requirement is met here.

Second, and more importantly, the party claiming promissory estoppel must show “either a

misrepresentation that the statute of frauds’ requirements have been complied with or a promise

to make a memorandum of the agreement.” Id. (Beaverpark Assoc. v. Larry Stein Realty Co.,

Montgomery App. No. 14950, 1995 WL 516469, *5 (Ohio Ct. App. Aug. 30, 1995)).

       Here, Defendants’ counterclaims fail to allege sufficient facts to warrant applying the

promissory estoppel exception to the statute of frauds. Defendants do not allege any facts from

which a reasonable inference could be drawn that Plaintiff either (1) misrepresented that the statute

of frauds’ requirements were complied with, or (2) promised to make a memorandum of the alleged

agreement to purchase Jimmy V’s. (Counterclaim ¶¶ 27–39.) Thus, because Defendants have

withdrawn their counterclaims for breach of contract, and because Defendants’ allegations are




                                                 4
Case: 2:20-cv-04393-EAS-CMV Doc #: 29 Filed: 09/13/21 Page: 5 of 5 PAGEID #: 190




insufficient to meet the promissory-estoppel exception to the statute of frauds, Defendants’

counterclaims fail to state a claim upon which relief can be granted. Fed. R. Civ. P. 12(b)(6);

Iqbal, 556 U.S. at 677–78 (2009). The Court therefore grants Plaintiff’s motion to dismiss.

                                        IV. Conclusion

       For the foregoing reasons, the Court GRANTS Plaintiff’s Motion to Dismiss Defendants’

Counterclaims. (ECF No. 7.) Defendants’ counterclaims (ECF No. 2) are DISMISSED WITH

PREJUDICE. This case is to remain open.

       IT IS SO ORDERED.


9/13/2021                                   s/Edmund A. Sargus, Jr.
DATE                                        EDMUND A. SARGUS, JR.
                                            UNITED STATES DISTRICT JUDGE




                                               5
